Continuation Sheet

Continuation of 3. Note:

Newly Amended claim 1 raise(s) new issues requiring a novel search and further consideration because it now recites: “a secondary phase composition comprising at least one a ceramic, glass and polymer”

Continuation of 12. because:
Applicant’s arguments are drawn to a proposed claimed amendment which is not being entered; thus the arguments are not commensurate in scope with the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        07/09/2022